ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant argues, “…the Examiner rejected claims 16, 21, and 28 because the element of ‘the glass body’ in each claim lacks antecedent basis. Each of claims 16, 21, and 28 recites the limitation of ‘a body extending from the first surface to the second surface.’ In claims 16, 21, and 28 the subsequent recitation of ‘the glass body’ has been amended to recite just ‘the body,’ which finds antecedent basis in the quoted limitation. Applicant notes that this amendment has been carried through to claims 20 and 27 in the amendment to these claims to independent form. Applicant respectfully asserts that claims 16 – 30, as amended, are not indefinite under 35 U.S.C. § 112, second paragraph” (Remarks, Pgs. 6 – 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The Examiner acknowledges the removal the word “glass” from the phrase “the glass body.” However, the rejection clearly stated there was insufficient antecedent basis for the limitations “the first glass surface” and “the second glass body.” Therefore, the rejection is maintained. 

Applicant argues, “The Examiner contends that Jones discloses ‘a plurality of discrete layers of metal formed in the body’ as recited in claim 28 based on FIG. 2 and col. 2, lines 17 – 42 of Jones. However, Jones specifically states that the silver forms ‘a surface layer.’ See Jones, col. 2, lines 22 – 23 and 24. While the silver atoms extend into the body, the layers are surface layers, not discrete layers formed in the body. Therefore, Jones does not disclose the identical invention as complete detail as recited in claim 28” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The presence of silver at the surface of the body does not preclude the presence of the layer in the body. As Applicant acknowledges, the silver extends into the body. Therefore, the silver layer taught by Jones is formed “in the body.”

Applicant argues, “The Examiner contends that Brown teaches a plurality of discrete layers of metal formed in the body based on the disclosure of wires running through a glass polarizing body. However, the wires are merely lines with extremely small diameters placed in close proximity to each other across the width of the polarizing body. Because of the extremely small diameter of the wires, no individual wire represents a layer across the thickness of the polarizing body, and assuming arguendo that all of the lines together might constitute a layer across the width of the polarizing body, the claim requires a plurality of layers in the glass body, not just one” (Remarks, Pg. 8).
width of the polarizing body.
Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a layer defined by a material extending across the width of the body it is in) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, according to Merriam-Webster Dictionary, the word “layer” is defined as “one thickness, course, or fold laid or layer over or under another.” Each of the plurality of wires taught by Brown has a thickness (i.e. diameter), and is over/under another material. Therefore, a wire meets the definition of a layer.

Applicant argues, “In the rejection, the Examiner cites elements 630 and 631 of Abraham et al. as corresponding to two discrete metal layers. However, Abraham et al. does not disclose that elements 630 and 631 are metal layers. Instead, Abraham et al. discloses that the layers 630, 631 are annealed to form embedded structures 640, 641 between which a single metal layer 660 is formed. See Abraham et al., para. [0072] and FIG. 6D (discussing ion layers forming SiO2 embedded structures between which Al 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. According to Abraham’s paragraph [0027]), Figs. 6A – 6D are alternative structures (i.e. separate and distinct embodiments). The rejection was made over the embodiment of Fig. 6A, which teaches two distinct layers formed of metal ions. 
Additionally, the embodiments of 6B – 6D, cited by Applicant, are formed from an optional annealing step (see paragraph [0072]). Therefore, the embodiments are separate and distinct from the embodiment cited for the rejection.
Furthermore, Abraham et al. teach SiO2/Al/SiO2 layers formed in a silicon substrate is merely as an example of the embodiment of Fig. 6D, which is not a limiting embodiment.

Applicant argues, “On page 7 of the Office Action, the Examiner indicated that dependent claims 20 and 27 recite allowable subject matter but are objected to as depending from a rejected independent claim. Accordingly, Applicant has amended each of claims 20 and 27 into independent form by including all of the limitations of the respective base claims and any intervening claims. Therefore, Applicant respectfully asserts that claims 20 and 27 are in condition for allowance” (Remarks, Pg. 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        



/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781